Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the last and next to last lines, respectively, claim “the temporal frequency”.  However, there is no antecedent for “a temporal frequency.”  It appears that the antecedent is “time frequency f”.
In claims 3, 12 and 19, it is vague and indefinite what the “factor C” is.

Claim Objections
4.	Claim 19 objected to because of the following informalities:  The paragraph that begins with “optionally generating a third list …” should end with a semi-colon, ;.  Appropriate correction is required.

Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The following is a statement of reasons for the indication of allowable subject matter, pending the results of the 35 USC 112, second paragraph rejection:  
Sole independent claim 19 is novel and unobvious over the prior art of record by claiming a method for estimating the tension of a cable having plural sensors including the combined steps of;
estimating a first tension of the cable, 
measuring in the time-space domain with the plural sensors a parameter that is associated with vibrations that propagate along the cable, where the parameter may be an acceleration, velocity, displacement, or pressure, 
transforming the data Dt associated with the parameter from the time-space domain to the FK domain to obtain FK data F(f,k), where f is the temporal frequency and k is the spatial frequency,
periodizing the data F(f, k) according to the spatial frequency k, where a “factor C” is used to replicate the data F(f, k) to obtain the periodized data Fp(f, k), 
defining a mask M(f, k) in the FK domain to isolate an upward or downward wave and applying the mask M(f, k) to the periodized data Fp(f, k) to obtain the masked data Wm(f, k),
generating a first list L1, for each of the spatial frequency k, that includes (1) a frequency fmax that maximizes the masked data IWm(f, k)I, and (2) a first speed fmax/k,
generating a second list L2, for each the temporal frequency f, that includes (1) a spatial frequency kmax that maximizes the masked data IWm(f, k)I, and (2) a second speed f/kmax,
optionally generating a third list L3, that includes pairs common to the first list L1 and the second list L2 for each of the generated lists, calculating a phase velocity vp(f) of the spatially aliased wave that propagates along the cable,
selecting a tension Tj, and calculating a model-based velocity vp(f, Tj) for the tension Tj,
calculating a root mean square error (RMSE) between (a) the model-based velocity vp(f, Tj) for the tension Tj, and (b) the velocity associated with each of the lists; and selecting the optimized tension Topt associated with the minimum RMSE.

7.	The abstract of the disclosure is objected to because it is not directed to that which applicant regards is new in the art to which the invention, as claimed (claim 19), pertains.  Correction is required.  See MPEP § 608.01(b).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl